Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "joint portions of the two tying bands" in line 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-7, 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. (US 20070015050).
Claim 1:	Jung et al. in Figure 4 discloses a battery module (402), comprising: 
a plurality of bus bars (330); and 

the battery cells each comprising: 
a battery case (paragraph [0018], line 6, which discloses a rectangular case or a pouch-shaped case); and 
an electrode assembly accommodated in the battery case (paragraph [0018], lines 3-6, which discloses an electrode assembly mounted in a rectangular case or a pouch-shaped case); 
the electrode assembly comprising: 
a first electrode sheet (anode or cathode as per paragraph [0018], lines 6-8); 
a second electrode sheet (anode or cathode as per paragraph [0018], lines 6-8); and 
a separator disposed between the first and second electrode sheets (paragraph [0018], lines 6-8); 
the electrode assembly having a flat wound structure, an outer surface of the electrode assembly comprising two flat faces that face each other in the vertical direction (i.e. a jelly-roll type structure, as per paragraph [0018]), or 
the electrode assembly having a laminated structure, in which the first and second electrode sheets and the separator are stacked in the vertical direction 
wherein a dimension of the battery module in the horizontal direction (rows) is larger than a dimension in a vertical direction (column)(paragraph [0016] discloses a 2x5 matrix (2 rows x 5 columns)). See also entire document. 
Claim 2:	Jung et al. discloses that the battery case comprises two first surfaces and two second surfaces, an area of the first surface (i.e. the width of the battery) is larger than an area of the second surface (i.e. the height or thickness of the battery, the two second surfaces (height or thickness) of each of the battery cells face each other in the horizontal direction, and the two first surfaces (width) of each of the battery cells face each other in the vertical direction.
Claim 4:	Jung et al. disclose that the number of layers of the battery cells stacked in the vertical direction is about one layer to five layers (2-3). Jung et al. in paragraph [0016] discloses e.g.  2x2, 2x3, 2x4  2x5 matrices having 2 layers of battery cells) and  3x2, 3x3, 3x4 and 3x5 matrices having 3 layers of battery cells). 
Claim 5:	Jung et al. disclose that the number of layers of the battery cells stacked in the vertical direction is about two layers or three layers. Jung et al. in paragraph [0016] discloses e.g.  2x2, 2x3, 2x4  2x5 matrices having 2 layers of battery cells) and  3x2, 3x3, 3x4 and 3x5 matrices having 3 layers of battery cells). 
Claim 6:	Jung et al. in Figure 4 discloses a battery case comprises a third surface, the two first surfaces (the surface including the + and – terminals) and the two 
Claim 7:	Jung et al. in Figure 4 disclose that the battery cell comprises a first electrode terminal and a second electrode terminal (+ or -), and the first electrode terminal and the second electrode terminal are both arranged on a third surface.
Claim 14:	Given that the battery module of Jung et al. is structurally the same as that instantly claimed above in claim 1, the battery module of Jung et al. anticipates that a ratio of the dimension of the battery module in the horizontal direction to the dimension of the battery module in the vertical direction is greater than or equal to four.
Claim 15:	Jung et al. in Figure 1 disclose battery pack, comprising: 
a box body (110) comprising an accommodating chamber; and 
a plurality of the battery modules as set forth above in claim 1, wherein the plurality of battery modules are arranged in the accommodating chamber.
Claim 16:	Jung et al. discloses a vehicle, comprising: 
a vehicle body; and a battery pack (paragraph [0001] discloses a battery module for medium- or large-sized battery packs; and paragraph [0002] discloses medium- or large-sized devices, such as vehicles, use a medium- or large-size battery pack)(this disclosure anticipates a battery pack arranged in a vehicle body);  
wherein the battery pack is arranged in the vehicle body, and the battery pack is the battery pack set forth above in claim 15.
Claim 17:	 Jung et al. in Figure 4 disclose a battery cell (e.g. 100), comprising: 
a battery case (paragraph [0018], line 6, which discloses a rectangular case or a pouch-shaped case) ; and 
an electrode assembly accommodated in the battery case (paragraph [0018], lines 3-6, which discloses an electrode assembly mounted in a rectangular case or a pouch-shaped case) ; 
the electrode assembly comprising: 
a first electrode sheet (anode or cathode as per paragraph [0018], lines 6-8) , 
a second electrode sheet (anode or cathode as per paragraph [0018], lines 6-8), and 
a separator disposed between the first and second electrode sheets (paragraph [0018], lines 6-8); 
the electrode assembly having a flat wound structure, an outer surface of the electrode assembly comprising two flat faces that face each other in a vertical direction (i.e. a jelly-roll type structure, as per paragraph [0018]), or 
the electrode assembly having a laminated structure, in which the first and second electrode sheets and the separator are stacked in the vertical direction  (paragraph [0018] which discloses an electrode assembly construed in a stack type structure). 
Claim 18:	Jung et al. in Figure 4 further disclose a plurality of the electrode assemblies, and the plurality of the electrode assemblies are stacked in the vertical direction. 
Claim 19: 	Jung et al. discloses that the battery case comprises two first surfaces and two second surfaces, an area of the first surface (i.e. the width of the battery) is larger than an area of the second surface (i.e. the height or thickness of the battery, the two second surfaces (height or thickness) of each of the battery cells face each other in the horizontal direction, and the two first surfaces (width) of each of the battery cells face each other in the vertical direction.
Claim 20:	Jung et al. in Figure 4 discloses a battery case comprises a third surface, the two first surfaces (the surface including the + and – terminals) and the two second surfaces collectively surround the third surface, and the area of the first surface (the width of the battery) is larger than an area of the third surface.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 20070015050) as applied to claim 1above, and further in view of Kim (us 20140315073).
	Jung et al. is as applied, argued, and disclosed above, and incorporated herein.
Claim 3:	Jung et al. do not disclose that the battery cell comprises a plurality of the electrode assemblies, and the plurality of the electrode assemblies are stacked in the vertical direction.
Kim in Figure 3 discloses a battery cell comprising a plurality of electrode assemblies (110)(paragraph [0009]). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the battery cells of Jung et al. with the battery cells of Kim.
With the modification, the plurality of electrode assemblies would obviously be stacked in the vertical direction.
One having ordinary skill in the art would have been motivated to make the substitution to provide a secondary battery comprising a resistance increasing unit that .

Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 20070015050)  as applied to claim 1 above, and further in view of Kim et al. (US 7,858,224).
	Jung et al. is as applied, argued, and disclosed above, and incorporated herein.
	Claim 8:	Kim et al. do not disclose a tying band surrounding an outer periphery of the plurality of battery cells, the tying band comprising two long sides and two short sides, the two long sides facing a first surface and extending in the horizontal direction, the two short sides facing the second surface and extending in the vertical direction.
Kim et al. in Figures 1-2 discloses a tying band (30) surrounding an outer periphery of the plurality of battery cells (11), the tying band comprising two long sides and two short sides, the two long sides facing the first surface and extending in the horizontal direction, the two short sides facing the second surface and extending in the vertical direction (col. 3: 32 - col. 4: 16 and col. 4: 49 – 52). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery module of Jung et al. by incorporating the tying band of Kim et al.

Claim 9:	The rejection of claim 9 is as set forth above in claim 8 wherein Kim et al. in Figures 1 and 2 further disclose two tying bands (30), and the tying bands are spaced apart. 
Claim 10:	The rejection of claim 10 is as set forth above in claim 8 wherein Kim et al. in Figures 1 and 2 further disclose that the tying band (30) comprises a first end portion and a second end portion, the first end portion and the second end portion are stacked in the horizontal direction to form a joint portion (35), and the joint portion and the second surface face each other. 
Claim 11:	 The rejection of claim 11 is as set forth above in claim 8 wherein Kim et al. further disclose joint portions (35) of  two tying bands (30) are arranged in a straight line.
Claim 12:	The rejection of claim 12 is as set forth above in claim 8 wherein Kim et al. in Figures 1 and 2 disclose two end plates (20), which are respectively arranged at two ends of the plurality of battery cells (11) in the horizontal direction, wherein the tying band (30) surrounds the outer periphery of the plurality of battery cells (11) and the two end plates (20).
Claim 13:	The rejection of claim 13 is as set forth above in claim 8 wherein Kim et al. in Figures 1 and 2 further disclose that a surface of the end plate (20) away from the battery cell (11) is provided with a tying band limiting slot (22), the tying band limiting slot extends along the vertical direction, and the short side of the tying band is received in the tying band limiting slot.

Examiner Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 




/Thomas H. Parsons/Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729